Name: Commission Regulation (EC) No 1636/1999 of 26 July 1999 concerning the authorisation of new additives uses in feedingstuffs
 Type: Regulation
 Subject Matter: organisation of work and working conditions;  food technology;  consumption;  agricultural activity
 Date Published: nan

 Avis juridique important|31999R1636Commission Regulation (EC) No 1636/1999 of 26 July 1999 concerning the authorisation of new additives uses in feedingstuffs Official Journal L 194 , 27/07/1999 P. 0017 - 0025COMMISSION REGULATION (EC) No 1636/1999of 26 July 1999concerning the authorisation of new additives uses in feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs(1), as last amended by Commission Regulation (EC) No 1411/1999(2), and in particular Articles 9j and 3 thereof,(1) Whereas Directive 70/524/EEC provides that new additives or uses of additives may be authorised, taking account of advances in scientific and technical knowledge;(2) Whereas Council Directive 93/113/EC of 14 December 1993 concerning the use and the marketing of enzymes, micro-organisms and their preparations in animal nutrition(3), as last amended by Directive 97/40/EC(4), by derogation from Directive 70/524/EEC, authorised Member States to permit provisionally the use and marketing of enzymes, micro-organisms and their preparations;(3) Whereas a provisional authorisation of new additives or uses of additives may be given if, at the level permitted in feedingstuffs, it does not adversely affect human or animal health or the environment, nor harm the consumer by altering the characteristics of livestock product, if its presence in feedingstuffs can be controlled, and it is reasonable to assume, in view of the available results, that it has a favourable effect on the characteristics of those feedingstuffs or on livestock production when incorporated in such feedingstuffs;(4) Whereas the provisions of Council Directive 89/391/EEC of 12 June 1989(5) on the introduction of measures to encourage improvements in the safety and health of workers at work and its relevant individual directives, in particular Council Directive 90/679/EEC of 26 November 1990 on the protection of workers from risks related to exposure to biological agents at work(6), as last amended by Directive 97/65/EC(7), are fully applicable to the use and manipulation by workers of the additives in feedingstuffs;(5) Whereas the examination of the dossiers, submitted by the Member States in accordance with Article 3 of Directive 93/113/EC, indicates that a certain number of preparations belonging to the groups of enzymes and micro-organisms can be provisonally authorised;(6) Whereas the Scientific Committee for Animal Nutrition has delivered a favourable opinion with regard to the harmlessness of these preparations;(7) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committe on Feedingstuffs,HAS ADOPTED THIS REGULATION:Article 1The preparations belonging to the group "Enzymes" listed in Annex I to the present Regulation may be authorised according to Directive 70/524/EEC as additives in animal nutrition under the conditions laid down in the said Annex.Article 2The preparation belonging to the group "Micro-organisms" listed in Annex II to the present Regulation may be authorised according to Directive 70/524/EEC as additive in animal nutrition under the conditions laid down in the said Annex.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 270, 14.12.1970, p. 1.(2) OJ L 164, 30.6.1999, p. 56.(3) OJ L 334, 31.12.1993, p. 17.(4) OJ L 180, 9.7.1997, p. 21.(5) OJ L 183, 29.6.1989, p. 1.(6) OJ L 374, 31.12.1990, p. 1.(7) OJ L 335, 6.12.1997, p. 17.ANNEX I>TABLE>ANNEX II>TABLE>